DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mongrain (US 2018/0058010 A1) in view of Koenig (US 2016/0349318 A1) in view of McDonnell et al. (US 2003/0226648 A1).  
Regarding claims 1-3, Mongrain teaches paperboard structure (a cup; 0003; 0054) comprising: a paperboard substrate 12 having a felt side B and a wire side A (Fig. 1A); a barrier coating layer 16 (called an aqueous dispersion; 0089) on the felt side of the paperboard substrate, the barrier coating layer comprising a barrier coating binder (0119) and a barrier coating pigment (0120); and a heat-sealable barrier coating layer 14 on the wire side A of the paperboard substrate (0010), the heat-sealable barrier coating layer defining an outermost surface of the wire side of the paperboard structure (Fig. 1A).  Mongrain does not teach a first binder to pigment ratio or a top coat layer.
Regarding the first binder to pigment ratio, Mongrain teaches the barrier coating layer uses binder and pigment (0012-0013) provide a moisture barrier (0011), but Mongrain is silent regarding any ratios. Koenig teaches an analogous paperboard substrate used for cups (0027) and hydrophobic composition 224 made from the same compounds (0067-0070) and teaches forming a composition where the pigment is 20-90% of the composition by weight (0017), which means the binder to pigment ratio of Koenig ranges from 1:9 to 4:1; which includes greater than 1:2.  It would have been obvious to one of ordinary skill in the art to modify the structure of Mongrain to use the binder to pigment ratio of Koenig with the motivation of design preference as it constitutes applying a known technique to a known device to yield predictable results.
Regarding top coat, Mongrain does not teach a top coat. Mongrain does teach using a grease barrier on the outer coating B (0011).  McDonnell teaches a container sealed for grease resistance and teaches adding additional layers of pigmented coating 32 and top coat 34 to the outer surface (0026) over a grease resistant coating 28 (Fig. 1; 0049) for the purpose of masking or hiding oil or grease stains (0017).  It would have been obvious to one of ordinary skill in the art to add these pigmented coatings of McDonnell for that purpose.  McDonnell teaches a top coat using a binder to pigment ratio that is on a range of 1:2.3-1:4 (0039) and McDonnell (0058-0059) teaches using a same type of binder and pigment combination as and Mongrain (0012-0013).  This top coat used in conjunction with most of the range taught by Koenig teaches the relative binder to pigment ratio of the claimed invention.
Regarding claim 4, Mongrain teaches the barrier coating layer has a coat weight of at most 20 g/m².  This converts to 12 lb/3000 ft² and anticipates the range of 2 lb/3000 ft² to 20 Ib/3000 ft², see MPEP 2131.03.
Regarding claim 5, Mongrain teaches the barrier coating binder comprises at least one of styrene-acrylate (0119), styrene-butadiene rubber (0119), ethylene acrylic acid, polyvinyl acetate, polyvinyl acrylic, and polyester dispersion (0019).
Regarding claim 6, Mongrain teaches the barrier coating pigment comprises at least one of a clay pigment (0120), a CaCO3 pigment (0120), a plastic pigment, a titanium dioxide pigment (0120), and a talc pigment (0120).
Regarding claim 8, Mongrain is modified with the top coat of McDonnell, and McDonnell teaches using a second a binder to pigment ratio that is on a range of 1:2.33 to 1:4 (0039) which is within 1:2 to 1:8 and therefore anticipates the range, see MPEP 2131.03.
Regarding claim 9, Mongrain is modified with the top coat of McDonnell, and McDonnell teaches using a top coat binder comprises at least one of styrene-acrylate, styrene-butadiene rubber (0058), polyvinyl acetate (0058), polyvinyl acrylic, ethylene acrylic acid, and polyester dispersion.
Regarding claim 10, Mongrain is modified with the top coat of McDonnell, and McDonnell teaches using a top coat pigment that comprises at least one of clay (0059) pigment and calcium carbonate (0059) pigment.
Regarding claim 11, Mongrain teaches the heat-sealable barrier coating layer (the polymeric film 0045) has a coat weight ranging from 2.5 g/m² to about 250 g/m² (0047).  This converts to about 1.5 lb/3000 ft² to about 154 lb/3000 ft², and anticipates the range of 2 lb/3000f1 to 20 lb/3000ftl2, see MPEP 2131.03.
Regarding claim 12, Mongrain teaches the heat-sealable barrier coating layer comprises heat-sealable barrier coating binder (0106-0108) and heat-sealable barrier coating pigment (0109).
Regarding claim 13, Mongrain does not teach a ratio of binder to pigment between the heat sealing barrier coating binder and pigment.  Koenig teaches an analogous paperboard substrate used for cups (0027) and hydrophobic composition 224 made from the same compounds as the heat-sealable barrier coating (0067-0070; specifically PP, PE, and PET) and teaches forming a composition where the pigment is 20-90% of the composition by weight (0017), which means the binder to pigment ratio of Koenig ranges from 1:9 to 4:1.  It would have been obvious to one of ordinary skill in the art to modify the structure of Mongrain to use the ratio of Koenig with the motivation of design preference as it constitutes applying a known technique to a known device to yield predictable results.  This range anticipates a range of 1:1 and greater, see MPEP 2131.03.
Regarding claim 14, Mongrain teaches the heat-sealable barrier coating pigment comprises at least one of a clay pigment (0109), a CaC03 pigment (0109), a plastic pigment, a titanium dioxide pigment (0109), and a talc pigment (0109).
Regarding claim 15 Mongrain teaches a container (a cup; 0003; 0054) comprising: a side wall having an upper end portion and a lower end portion (described in Figs. 6B-6C; 0054), the side wall and bottom wall being formed from a paperboard structure comprising: a paperboard substrate 12 (0087; Fig. 1A) having a first major side B and a second major side A; a barrier coating layer 16  on the first major side of the paperboard substrate, the barrier coating layer comprising a barrier coating binder (0119) and a barrier coating pigment (0120) at; the first major side B defining an exterior surface of the side wall (0059); and a heat-sealable barrier coating layer 14 applied to the second major side A of the paperboard substrate (0010), the heat-sealable barrier coating layer defining an interior surface of the side and bottom walls; and a bottom wall connected to the lower end portion of the side wall (0054).  Mongrain does not teach a first binder to pigment ratio or a top coat layer.
Regarding the first ratio, Mongrain teaches the barrier coating layer uses binder and pigment (0012-0013) provide a moisture barrier (0011), but Mongrain is silent regarding any ratios. Koenig teaches an analogous paperboard substrate used for cups (0027) and hydrophobic composition 224 made from the same compounds (0067-0070) and teaches forming a composition where the pigment is 20-90% of the composition by weight (0017), which means the binder to pigment ratio of Koenig ranges from 1:9 to 4:1; which includes greater than 1:2.  It would have been obvious to one of ordinary skill in the art to modify the structure of Mongrain to use the ratio of Koenig with the motivation of design preference as it constitutes applying a known technique to a known device to yield predictable results.
Regarding top coat, Mongrain does not teach a top coat, Mongrain does teach using a grease barrier on the outer coating B (0011).  McDonnell teaches a container sealed for grease resistance and teaches adding additional layers of pigmented coating 32 and top coat 34 to the outer surface (0026) over a grease resistant coating 28 (Fig. 1; 0049) for the purpose of masking or hiding oil or grease stains (0017).  It would have been obvious to one of ordinary skill in the art to add these pigmented coatings of McDonnell for that purpose.  McDonnell teaches a top coat using a binder to pigment ratio that is on a range of 1:2.3-1:4 (0039) and McDonnell (0058-0059) teaches using a same type of binder and pigment combination as and Mongrain (0012-0013).  This this used in conjunction with most of the range taught by Koenig teaches the claimed invention.
Regarding claims 16-17, Mongrain teaches the barrier coating layer (layer B; Fig. 1A) may be applied as 2 layers of the same material.  This application is would be a barrier coating layer with another basecoat layer that is a barrier coating layer.
Regarding claim 18, Mongrain teaches the heat-sealable barrier coating layer (layer 14 on side A) comprises heat-sealable harrier coating binder (0105 says layer 14 can be a layer of polymeric film; which is the binder) and heat-sealable barrier coating pigment (0109 teaches optionally including pigment materials).
Regarding claim 19, Mongrain does not teach any calendering.  Koenig teaches an analogous paperboard substrate used for cups (0027) and using the same material layers and teaches calendaring such a layered substrate reduces the porosity of the layers, increasing both the smoothness and holdout time of the substrate, and it would be obvious to one of ordinary skill in the art to calender the substrate of Mongrain for that purpose.  McDonnell teaches (0078-0079) using a calender to smooth out the substrate after the top coat is applied, so the examiner takes the position that the modified structure of Mongrain is compatible and would have a top coat that is calendared as taught by McDonnell.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mongrain (US 2018/0058010 A1) in view of Koenig (US 2016/0349318 A1) in view of McDonnell et al. (US 2003/0226648 A1) as applied to claim 1 above, and further in view of Repecki (US 2011/0217518).  Mongrain is modified to use the top coat of McDonnell, and McDonnell does not teach applying the top coat with any specific coat weight.  Repecki teaches an analogous paperboard construction using a top coat having a binder and pigment (0026) and teaches applying a top coat at a weight of 3-7 lbs per 500 sheets, each sheet being 25x38 inches.  This converts to approximately 2.7 lb/3000 ft² to 6.3 lb/3000 ft².  It would have been obvious to one of ordinary skill in the art to apply a top coat using the weight of Repecki with the motivation of design preference as it constitutes applying a known technique to a known device to yield predictable results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mongrain (US 2018/0058010 A1) in view of Koenig (US 2016/0349318 A1) in view of McDonnell et al. (US 2003/0226648 A1) as applied to claim 1 above, and further in view of Yan (US 2011/0168771 A1).  Mongrain teaches the claimed substrate and arrangement in a cup, but does not teach how the cup is manufactured.  Yan teaches forming the cup structure by cutting the paperboard to yield a blank (0002), wrapping the blank around a mandrel (0002), heat-sealing the first end of the blank to the second end of the blank (0038-0040; and Mongrain teaches the paperboard is heat sealable 0010), thereby yielding a side wall having an upper end portion and a lower end portion; and connecting a bottom wall to the lower end portion of the side wall (0040-0041). It would have been obvious to one of ordinary skill in the art to form a paper cup as taught by Yan with the motivation of design preference as it was a known cup structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-16 of U.S. Patent No. 11,377,251 B2.  
Claims 15-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-32 of U.S. Patent No. 11,377,251 B2.  
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 11,377,251 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for references teaching related cup structures and analogous barrier compositions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                     

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734